On Appellant’s Motion for Rehearing.
Appellant contends on its motion for rehearing that we erred in finding that on August 20, 1885, the trustee, in pursuance of an order of sale by the court, and acting under the terms of the deed of trust, executed the two deeds of that date to Kelley. A careful review of the record sustains our finding. Appellant correctly complains that we erred in finding that the trial court specifically found that there were lost deeds from the railway company to Kelley. No specific finding as to lost deeds was made. But whether the trustee’s deeds referred to lost deeds or to the 1882 Kelley contracts is not decisive of the case, because in either event the contract was executory, and was so considered by the parties to the 1891 Wilson live stock contract. This contract, as pointed out in the original opinion, was sufficient to, and was intended to, convey, upon its being performed, all interest in the land, including the minerals. The case presents purely a question of fact, and we hold that the judgment of the trial court is sufficiently supported by the evidence as pointed out in the original opinion.
Motion overruled.
Overruled.